1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                ***
4     RAYMOND J. BEAL,                                   Case No. 3:18-cv-00111-RCJ-WGC
5                                           Plaintiff,                   ORDER
6            v.
7     ROMEO ARANAS et al.,
8                                      Defendants.
9
10   I.     DISCUSSION

11          On March 12, 2018, Plaintiff, then a prisoner in the custody of the Nevada

12   Department of Corrections (“NDOC”), initiated this prisoner civil rights action pursuant to

13   42 U.S.C. § 1983. (ECF No. 1). On January 28, 2019, this Court received mail returned

14   undeliverable noting that Plaintiff was “deceased.” (ECF No. 9). The Court entered an

15   order for Plaintiff’s successor or representative to file a motion for substitution within 90

16   days. (ECF No. 10).

17          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

18   is not extinguished, the court may order substitution of the proper party. A motion for

19   substitution may be made by any party or by the decedent’s successor or representative.

20   If the motion is not made within 90 days after service of a statement noting the death, the

21   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

22          The 90-day period has passed and there has been no motion for substitution. As

23   such, the Court dismisses the case.

24   II.    CONCLUSION

25          For the foregoing reasons, it is ordered that the Court dismisses this case pursuant

26   to Fed. R. Civ. P. 25(a)(1).

27   ///

28   ///
1    It is further ordered that the Clerk of the Court shall enter judgment accordingly.
2
3               12th
                ____day
     DATED THIS 13th
                13th dayofofof
                      day   June,
                               May2019.
                             June,  2019.
                                    2019.
4
5                                              UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -2-
